Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 3 May 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen
                     
                     Washington May 3. 08. 
                  
                  As you insist I shall write you one more letter before my departure this is to inform you that altho’ I have not entirely abandoned the hope of setting out on the 5th. yet I think it more probable I shall be detained to the 6th. so that if I do not catch you in bed on Sunday, expect it on Monday.
                  Your’s affectionately
                  
                     Th: Jefferson
                     
                  
               